Christianson, J.
(concurring). I agree with the conclusion reached in the opinion prepared by Mr. Justice Grace upon the questions of res judicata. The principal question in this case is: Where is the public highway heretofore established upon the section line running along the south side of the southeast quarter of section 21 and the southwest quarter 'of section 22, township 148, range 51, in Traill county, in this state, located? The public highway upon said section line was established by the acceptance of the congressional grant by the territorial legislature. Huffman v. Board of Supervisors (N. D.) 182 N. W. 459. The ques*1186tion as to where the highway so established upon such section line is located was actually and directly in issue in a former suit and was there judicially-passed upon and determined by a court of competent jurisdiction. The judgment entered in- such former suit is conclusive so far as concerns the parties to that action and persons in privity with them. 23 Cyc. 1215.
I express no opinion as to whether a highway was or was not established by prescription.